IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,804


                       EX PARTE SHAKARA ROBERTSON, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                         CAUSE NO. F94-61421-TQ
                 TH
       IN THE 204 JUDICIAL DISTRICT COURT FROM DALLAS COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). After a period of deferred adjudication,

Applicant was convicted of aggravated robbery and sentenced to five years’ imprisonment.

       Applicant has now obtained affidavits and testimony from four men who admit that they are

the perpetrators of the instant offense and Applicant was not involved in any way. Applicant alleges

that these sworn statements show that he is actually innocent of the offense for which he is

convicted.
       The trial court has determined that the newly obtained statements are credible and that

Applicant has proven that he is actually innocent. The State and the trial court both recommend

granting relief. Applicant is entitled to relief on the basis of actual innocence.

       Relief is granted. The judgment in Cause No. F94-61421-TQ in the 204th Judicial District

Court of Dallas County is set aside, and Applicant is remanded to the Dallas County Sheriff to

answer the charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 23, 2012
Do Not Publish